Exhibit 10.3

MANAGEMENT SERVICES AGREEMENT

by and between

PROVISION LIVING, LLC

(Manager)

and

WEBSTER CITY IA ASSISTED LIVING TENANT, LLC

(Tenant)

Webster City, Iowa

August 31, 2012



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”), is made as of the 31st day of
August, 2012 by and between WEBSTER CITY ASSISTED LIVING TENANT, LLC, a Delaware
limited liability company (“Tenant”) and PROVISION LIVING, LLC, a Missouri
limited liability company (“Manager”).

WITNESSETH:

WHEREAS, Webster City IA Assisted Living Owner, LLC (“Landlord”) has acquired
fee title to the assisted living facility located at 1401 Wall Street, Webster
City, Iowa 50595 (the “Facility”); and

WHEREAS, Tenant and Landlord have entered into a lease agreement with respect to
the Facility (the “Lease”); and

WHEREAS, effective as of the Effective Date, Tenant wishes to engage Manager,
and Manager wishes to provide certain services to Tenant during the Term of this
Agreement relating to the management of the Facility, on the terms and
conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, in
consideration of the mutual provisions and covenants herein contained, agree as
follows:

 

1. DEFINITIONS.

1.01 Definitions. The following terms shall have the meanings set forth below
when capitalized herein:

“Administrator” shall mean such individual employed by Manager, at the expense
of the Facility as an Operating Expense. The Administrator will be under the
direct supervision of Manager, who is responsible for the daily operations of
the Facility.

“Annual Budget” shall have the meaning set forth in Section 2.01(o).

“Base Management Fee” shall have the meaning set forth in Section 3.01.

“Books and Records” means all books and records of Manager pertaining to the
Facility for the period after the Effective Date, including customer referral
lists, reports, plans, projections and advertising and marketing materials and
financial and accounting books and records.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the State of Iowa.

“Code” shall have the meaning set forth in Section 6.03.

“Contracts” means all agreements between Manager and any other Person, written
or oral, for the provision of goods or services to the Facility.



--------------------------------------------------------------------------------

“Control” (including the correlative meanings of the terms “Controlling”,
“Controlled by”, and “under common control with”) as used with respect to
Manager, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of Manager whether
through the ownership of voting securities, by contract or otherwise.

“Covered Revenue” shall mean all Revenues booked, recognized or recorded in the
period beginning on the Effective Date and continuing through the Termination
Date.

“CPI” shall mean the Consumer Price Index for all items for the United States as
published by the United States Department of Labor, Bureau of Labor Statistics.

“Current Control Party” shall have the meaning set forth in
Section 4.02(a)(iii).

“Effective Date” means the date of this Agreement.

“Excess Cash Flow” means NOI above the Incentive Management Fee Threshold.

“Exclusion” shall have the meaning set forth in Section 5.03.

“Facility Employees” shall have the meaning set forth in Section 2.06(a).

“Fee Year” shall mean the calendar year.

“Fixed Asset Supplies” means supply items necessary for the operation of the
Facility.

“FFE Reserve” means, from the Effective Date through August 31, 2013, an amount
equal to the sum of Three Hundred Fifty Dollars ($350) multiplied by the total
number of rental units on an annual basis, and increasing on September 1, 2013,
and each anniversary thereof, by three percent (3%).

“GAAP” means generally accepted accounting principles in the United States.

“HIPAA” shall have the meaning set forth in Section 8.16.

“Improvements” shall mean all buildings, structures and other improvements of
every kind, including, without limitation, all roofs, plumbing systems, electric
systems and HVAC systems, roadways, pavilions, alleyways, sidewalks, curbs,
connecting tunnels, utility pipes, irrigation systems, conduits and lines (on
site and off site), appurtenant to or presently situated at the Facility, and
all columns and other support structures and any additions or subsequent
modifications thereto.

“Incentive Management Fee” shall have the meaning set forth in Section 3.02.

“Incentive Management Fee Threshold” shall mean an amount equal to (a) Five
Hundred Seventy-Five Thousand Dollars ($575,000) for the period between
January 1, 2013 and December 31, 2013, (b) Seven Hundred Thousand Dollars
($700,000) for the period between January 1, 2014 and December 31, 2014; and
(c) an amount each calendar year thereafter

 

- 2 -



--------------------------------------------------------------------------------

determined by taking an amount equal to the previous year’s amount and
increasing the same by the lesser of (i) three percent (3%) and (ii) CPI,
prorated for any partial Fee Year during the Term. At such time as certain
existing real estate tax abatements expire in the future, the parties agree to
adjust the foregoing thresholds to adjust for the loss of the same, dollar for
dollar.

“Increased Insurance Requirements” shall have the meaning set forth in 2.05.

“Insurance” shall mean all of the insurance listed in Exhibit “A” to this
Agreement.

“Inventories” means inventories as defined by GAAP and provisions in storerooms,
medical supplies, other merchandise intended for sale, mechanical supplies,
stationery and other expenses, supplies and similar items.

“Landlord” has the meaning set forth in the Recitals.

“Lease” has the meaning set forth in the Recitals.

“Legal Requirements” means any (i) law, code, rule, ordinance or regulation
applicable to Tenant, Manager and/or the Facility or the operation thereof;
(ii) any order of any governmental authority having jurisdiction over Tenant,
Manager and/or the Facility or the operation thereof; and (iii) any law, code,
rule, regulation, bulletin, decision, ruling or opinion applicable to
reimbursement by Medicare, Medicaid or any other governmental healthcare program
for services or items rendered by the Facility.

“Management Fees” means the Base Management Fee and Incentive Management Fee.

“Manager” has the meaning set forth in the Recitals.

“Manager Default” shall have the meaning set forth in Section 4.02(a).

“Manager Losses” shall have the meaning set forth in Section 7.01.

“Minimum Threshold Return” means (i) from January 1, 2013 through December 31,
2013, the sum of Four Hundred Eighty-Five Thousand Dollars ($485,000), (ii) from
January 1, 2014 through December 31, 2014, the sum of Six Hundred Twenty-Five
Thousand Dollars ($625,000) and (iii) for each calendar year thereafter, an
amount determined by taking an amount equal to the previous year’s amount and
increasing the same by the lesser of (i) three percent (3%) and (ii) CPI. At
such time as certain existing real estate tax abatements expire in the future,
the parties agree to adjust the foregoing thresholds to adjust for the loss of
the same, dollar for dollar.

“NOI” means Revenues less Operating Expenses.

“Operating Account” has the meaning set forth in Paragraph 2.01(j).

“Operating Expenses” means any or all, as the context requires, of the
following: (i) all costs and expenses incurred in connection with the Tenant,
operation, management and maintenance of the Facility, including, without
limitation, all administrative and general

 

- 3 -



--------------------------------------------------------------------------------

expenses, expenses relating to employment of employees at the Facility,
advertising and business promotion expenses; (ii) Management Fees; (iii) the
cost of Inventories and Fixed Asset Supplies consumed in the operation of the
Facility; (iv) costs and expenses for preparation of claims and billing
submissions; (v) insurance costs; (vii) all real property and personal property
taxes and assessments; (vi) those costs and expenses that are expressly
identified as Operating Expenses in this Agreement; (vii) budgeted costs related
to accounting software fees and Manager’s server utilization fees; and
(viii) any other non capital costs and expenses incurred in connection with the
Tenant or operation of the Facility or as are specifically provided for
elsewhere in this Agreement. Operating Expenses shall not include any deductions
for interest for property debt service, the FFE Reserve, or depreciation or
amortization, income, franchise or similar taxes, or rent payable from Tenant to
Landlord pursuant to the Lease, or costs relating to the Landlord’s or Tenant’s
ownership structure nor shall Operating Expenses include costs incurred by
Manager’s or Tenant’s corporate offices, including salaries, other staffing
related costs, corporate overhead, and any other charges unless they are used in
the direct operations of the Facility and are approved in advance in writing by
the Tenant.

“PEO” shall have the meaning set forth in Paragraph 2.06(a).

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, trust or unincorporated
organization, joint stock company or other similar organization, government or
any political subdivision thereof, or any other legal entity.

“Pooling Agreement” means that certain Pooling Agreement dated on or about the
date hereof by and between Manager, Tenant and certain affiliates of Tenant.

“Real Property” means the real property upon which the Facility is located and
the Improvements.

“Receivables” means all billed and unbilled accounts receivable, trade
receivables, work in progress, notes receivable and other receivables arising
out of or related to the Facility.

“Revenues” shall mean, for the applicable period of time, but without
duplication, all gross revenues and receipts of every kind derived by or for the
benefit of Tenant, Manager or their affiliates from operating or causing the
operation of the Facility and all departments and parts thereof, determined in
accordance with GAAP for each accounting period (with the exception of any
pass-through fees), including, but not limited to: income from both cash and
credit transactions (after reasonable deductions for rent concessions or rebates
given, paid or returned in ordinary course of obtaining Revenues, bad debt
allowance, discounts for prompt or cash payments, refunds and credit card
payment fees) from rental or subleasing of every kind; community fees; monthly
occupancy fees; healthcare fees and ancillary service fees received pursuant to
various agreements with residents of the Facility; license, lease and concession
fees and rentals, off premises catering, if any, and parking; income from
vending machines; proceeds, if any, from business interruption (but only to the
extent it reimburses Tenant for lost income and not for additional or other
expenses) or other loss of income insurance; club membership fees; income from
food and beverage and catering sales; wholesale and retail sales of merchandise
(other than proceeds from the sale of furnishings, fixtures and equipment no
longer necessary to

 

- 4 -



--------------------------------------------------------------------------------

the operation of the Facility); and service charges, to the extent not
distributed to Facility Employees as gratuities; all determined in accordance
with GAAP; provided, however, that Revenues shall not include the following:
(i) Management Fees or reimbursements paid by Tenant to Manager pursuant to this
Agreement; (ii) gross receipts of revenue generated by lessees, sublessees,
licensees or concessionaires; (iii) gratuities to Facility Employees;
(iv) federal, state or municipal excise, sales, occupancy, use or similar taxes
collected directly from residents or guests of the Facility or included as part
of the sales price of any goods or services; (v) proceeds of any insurance
policy (except for business interruption or loss of income insurance as provided
above) or condemnation or other taking; (vi) any proceeds from any sale of the
Facility or any other capital transaction; (vii) proceeds of any financing or
refinancing of any debt encumbering the Facility or any portion thereof; (viii);
proceeds from the disposition of furnishings, fixtures and equipment or any
capital asset no longer necessary for the operation of the Facility; (ix) and
interest received or accrued with respect to amounts deposited in any operating
or reserve accounts of the Facility; (x) security deposits until such time as
the same are applied to current fees due for services rendered for the Facility;
(xi) awards of damages, settlement proceeds and other payments received by
Tenant in respect of any litigation other than litigation to collect fees due
for services rendered from the Facility or otherwise compensating Tenant or
Landlord for lost revenue; and (xii) payments under any policy of title
insurance. Any community fees or deposits or other amounts that are refunded to
a resident shall be credited against Revenues during the month in which such
refunds are made, if previously included in Revenues. Notwithstanding any GAAP
accounting treatment requirement, for the express purpose of calculating
Management Fees and Incentive Management Fees due and payable, any and all
non-refundable community fees and non-refundable security deposits earned when
residents move into the Facility shall be deemed earned in the month received
(or reflected as a reduction in fees in the month refunded, if applicable) and
included in the definition of Revenues contained in this paragraph.

“Shortfall Termination Option” shall have the meaning set forth in
Section 4.02(c).

“Subordinated Base Management Fee” shall have the meaning set forth in
Section 3.03.

“Tenant” has the meaning set forth in the Recitals.

“Tenant Default” shall have the meaning set forth in Section 4.02(b).

“Tenant Losses” shall have the meaning set forth in Section 7.02.

“Term” shall have the meaning set forth in Section 4.01.

“Termination Date” means the date this Agreement terminates or expires per the
terms hereof.

“Termination Threshold” means (a) $60,000 for the period commencing September 1,
2012 and ending December 31, 2012; (b) $430,000 for the period commencing
January 1, 2013 and ending December 31, 2013; (c) $550,000 for the period
commencing January 1, 2014 and ending on December 31, 2014, and (d) for each
calendar year thereafter, an determined by taking an amount equal to the
previous year’s amount and increasing the same by the lesser of (i) three
percent (3%) and (ii) CPI. At such time as certain existing real estate tax
abatements expire in the future, the parties agree to adjust the foregoing
thresholds to adjust for the loss of the same, dollar for dollar.

 

- 5 -



--------------------------------------------------------------------------------

“Threshold Shortfall” shall have the meaning set forth in Section 3.03.

 

2. RIGHTS AND RESPONSIBILITIES.

2.01 Duties and Responsibilities of Manager. Tenant hereby appoints Manager as
the sole and exclusive manager of the Facility and grants Manager all the
authority necessary to carry out, in the manner deemed best by Manager and
consistent with the objectives and obligations set forth in this Agreement, the
management of the Facility on behalf of the Tenant. Notwithstanding anything
provided herein to the contrary, Tenant hereby retains the control and authority
(a) required by law for Tenant to maintain the license from the State of Iowa
that is required for the operation of the Facility as an assisted living
facility, and (b) not otherwise specifically delegated to Manager hereunder.
Manager and Tenant are not partners or joint-venturers and it is agreed that
Manager is acting solely as the agent of Tenant in performing services or
acquiring assets or supplies as provided hereunder. Tenant shall honor, as its
own, all contracts, agreements, and commitments entered into by Manager with
respect to the management and operation of the Facility so long as they are
required to meet the Annual Budget and comply with the provisions of
Section 2.03(e). Provided that Manager has provided notice to Tenant of an
insufficient balance in the Operating Account in accordance with the
requirements of this Agreement, Manager shall not be required to make monetary
expenditures on Tenant’s behalf to the extent that the Operating Account does
not contain sufficient funds to cover such expenditures. As the exclusive
manager of the Facility, Manager shall perform the following, but only with
respect to the Facility and subject to the rights and responsibilities of the
Tenant:

(a) Manage all aspects of the Facility in a professional, competent and
business-like manner;

(b) Recruit, hire, train and supervise Facility Employees, with no such
personnel being employed by Tenant;

(c) Manage the available cash flow of the Facility, including, without
limitation, (i) timely billing of all residents and or other third-party payors
for all services or items provided by the Facility, (ii) timely paying all
Operating Expenses from available cash flow;

(d) Prepare, keep and provide Tenant with access during regular business hours
to all contracts, Books and Records, documents, policies and other information
necessary for the lawful operation and sound financial management of the
Facility;

(e) As an Operating Expense and in accordance with the Annual Budget, purchase
and keep the Facility furnished with all necessary furnishings, Fixed Asset
Supplies, equipment and Inventories and services from third parties; provided,
however, that no material (defined as more than the greater of 5% and Five
Thousand and NO/100 Dollars ($5,000.00) of each budgeted Operating Expense line
item at the Facility without Tenant’s prior approval as set forth in (o) below)
non-budgeted expenditure for any such item shall be made without Tenant’s prior
written approval, which approval shall not be unreasonably withheld or delayed,
except expenditures reasonably necessary in the opinion of Manager to maintain
services to residents and patients as a matter of life safety;

 

- 6 -



--------------------------------------------------------------------------------

(f) Provide a qualified full-time Administrator at the Facility who will assume
general operational responsibility for such Facility (whose expense shall be an
Operating Expense); provide notice including a summary of such person’s prior
experience to Tenant in advance of any change in the Administrator, provided
that Tenant shall have the right to review any person hired by Manager for such
administrator position and to consult with Manager regarding such hiring (which
right shall not be deemed to be a right of Tenant to approve such
Administrator); recruit, hire, train, promote, direct and terminate the
employment of all other personnel necessary to maintain and operate the
Facility; establish performance standards, salary and compensation scales,
promotion policies, fringe benefit arrangements, and other personnel policies
and guidelines, all in accordance with the Annual Budget; provided, however,
that no material non-budgeted personnel expense shall be incurred without
Tenant’s prior written approval; provide management support to the
Administrator; and provide such other supervision, management and financing
direction as may be required for the Administrator efficiently to perform his or
her duties and responsibilities;

(g) As an Operating Expense, comply with Manager’s accounting and reporting
obligations as set out in this Agreement;

(h) As an Operating Expense, prepare and file in a timely manner in accordance
with applicable regulations, all necessary statistical reports (specifically
including, but not limited to, payroll, sales, use and occupancy tax reports and
returns) and data to meet all local, state and federal regulatory requirements;
provided, however, that nothing contained herein shall be deemed or construed to
require Manager to prepare or file Tenant’s local, state or federal income tax
returns or schedules thereto;

(i) Process all insurance claims for the Facility; provided, however, that
nothing contained herein shall be deemed or construed to require Manager to
prepare or file residents’ insurance claims;

(j) Collect the Revenues; deposit all such funds received by Manager for or on
behalf of Tenant in a Tenant designated bank account (“Operating Account”)
established by Tenant for such purpose, as to which Manager shall have the right
to deposit and withdraw funds, pay out of such funds all Operating Expenses, its
compensation and any other sums due it from Tenant, and all other sums properly
payable pursuant to any of the provisions hereof (all expenditures authorized
hereby being considered Operating Expenses to be paid from Tenant’s funds
received by Manager); and hold, remit or expend the balance of such funds, if
any, as Tenant may direct provided, further, that funds may not be withdrawn by
Tenant if the aggregate minimum cash balance required by Section 2.02(d) hereof
would be impaired thereby;

(k) As an Operating Expense and in accordance with the Annual Budget, engage or
utilize counsel satisfactory to Tenant, defend any legal proceedings or claims
relating to operation of the Facility, and cause such legal proceedings to be
instituted as may be necessary to enforce payment of charges or compliance with
other terms of admission agreements, or to dispossess residents and patients
involving setoffs of damage claims; provided, however, that no material
non-budgeted legal expense shall be incurred without Tenant’s prior written
approval;

 

- 7 -



--------------------------------------------------------------------------------

(l) As an Operating Expense and in accordance with the Annual Budget, develop,
implement, manage and supervise marketing and public relations programs for the
Facility as follows; provided, however, that such programs shall be subject to
Tenant’s prior written approval:

(i) develop a marketing plan, encompassing an advertising plan, advertising,
marketing, public relations, and networking;

(ii) develop and design marketing and advertising materials;

(iii) construct appropriate signage on the Facility property pursuant to any
local governmental requirements;

(iv) prospect database management; and

(v) conduct surveys of residents and their families regarding selection of the
Facility.

(m) As an Operating Expense: (i) file and pay all taxes, including but not
limited to real and personal property taxes (as applicable), and assessments
(other than income, franchise and similar taxes) on the Facility; (ii) pay all
premiums for insurance on the Facility; and (iii) pay such reserves as Tenant
may direct;

(n) As an Operating Expense, prepare and deliver to Tenant the following
statements for the Facility prepared in accordance with GAAP and applied
consistently from period to period (which shall be certified by an officer of
Manager as being true and accurate in all material respects) by the tenth
(10th) Business Day of each calendar month during the Term, except for the rent
roll, which shall be submitted on or before the fifth (5th) Business Day of each
calendar month during the Term:

(i) Balance sheet and income statement (in Microsoft Excel format);

(ii) Trial balance with 3 columns (balance forward, net debits/credit, and
ending balance in Microsoft Excel format);

(iii) Rent roll;

(iv) Report of daily census for the month;

(v) Marketing report;

(vi) Twelve month rolling cash flow projection;

(vii) Detail of Management Fee calculations;

(viii) Capital expenditure reconciliation to the approved capital budget in the
Annual Budget;

 

- 8 -



--------------------------------------------------------------------------------

(ix) Disclosure of any material communications with regulatory agencies and
state surveys;

(x) Equity intercompany reconciliation, if applicable;

(xi) Most recent sales tax filings with the monthly reporting submittals to help
validate to our tax department that you are current with filings;

(xii) Reasonably cooperate with and assist Tenant in satisfying any requirements
of lender providing financing for the Facility; and

(xiii) Any other information relating to the Facility reasonably requested by
Tenant.

(o) Manager shall prepare and submit to Tenant for Tenant’s approval at least
sixty (60) days prior to the commencement of each calendar year, an annual plan
and budget to cover all anticipated Revenues and Operating Expenses of the
Facility for that calendar year, including capital improvements (the “Annual
Budget”). Tenant shall have thirty (30) business days to approve the Annual
Budget by written notice. If the Tenant does not approve the Annual Budget, the
Tenant and Manager agree to participate in telephone conferences or meet at the
office of Manager to conduct negotiations in good faith and use commercially
reasonable efforts to arrive at a mutually acceptable Annual Budget. During such
negotiations, each party agrees to apply reasonable expectations to projections
of Operating Expenses and Revenues for the next calendar year.

Until the current calendar year Annual Budget is resolved, the prior calendar
year Annual Budget shall apply for the current calendar year with respect to
those line items that are subject to dispute, with Operating Expenses adjusted
by increases in the CPI (as hereafter defined) from the prior calendar year;
otherwise all budgeted items approved by Tenant shall apply for such calendar
year.

Except as expressly provided for in this Agreement and except for items relating
to the health and safety of Facility residents or employees, otherwise herein,
Manager shall not make expenditures for any item aggregating materially in
excess of the amount budgeted, defined as more than the greater of five percent
(5%) and Five Thousand and NO/100 Dollars ($5,000.00) of each budgeted Operating
Expense line item for the Facility without Tenant’s prior written approval. The
Annual Budget shall also include Manager’s recommendations and suggestions for
the rental rates, ancillary service fees, and other costs and charges to the
residents of the Facility (and, in such regard, Manager shall monitor rates in
the applicable service areas, and assist Tenant in obtaining approval of
appropriate rates from governmental and third-party paying agencies); the
salaries and fringe benefits of all Facility Employees; and major purchase
contracts for supplies. Manager agrees to use its best efforts to maintain
levels of rates and charges sufficient to assure the operation of the Facility
in a first-class manner, and to provide for the payment of all costs of
operation of the Facility, specifically including, but not limited to, Base
Management Fee. Manager shall, at all times, maintain full and complete
documentation regarding all of its actions taken to fulfill its duties as
manager of the Facility. All Books and Records and reports maintained or
prepared by Manager for or in connection with the operation of the Facility
shall be Tenant’s property. During the term hereof, Tenant shall, at all
reasonable times, and at its expense, have the right to inspect and audit such
Books and Records and reports, and to inspect all parts of the Facility.

 

- 9 -



--------------------------------------------------------------------------------

(p) As an Operating Expense, prepare the following reports consistent with GAAP
(which reports shall be certified by an officer of Manager as being true and
accurate in all material respects) and management status reports of the
Facility, to be submitted to Tenant within ten (10) days after the end of each
calendar quarter.

(i) All balance sheet reconcilements;

(ii) Search for unrecorded liabilities;

(iii) Signed Certification statement; and

(iv) Manager will cooperate in providing other reports as reasonable and
necessary which are requested by the Tenant.

(q) As an Operating Expense, prepare the following reports consistent with GAAP
(which reports shall be certified by an officer of Manager as being true and
accurate in all material respects) and management status reports of the
Facility, to be submitted to Tenant within seventy-five (75) days after the end
of each calendar year, and each of which to be subject to an audit, at Tenant’s
cost, by a firm of accountants selected by Tenant, at Tenant’s expense (but not
to be used in computing the Management Incentive Fee).

(i) Balance sheet and income statement;

(ii) Revenues, Operating Expenses, Excess Cash Flow and NOI;

(iii) Calculations of Management Fees and Subordinated Base Management Fee;

(iv) Fixed asset additions;

(v) Capital expense reconciliation to the capital budget in the Annual Budget;

(vi) Communications with any regulatory agencies; and

(vii) Manager will cooperate in providing other reports as reasonable and
necessary which are requested by the Tenant.

(r) Within fifteen (15) days after the end of each calendar quarter, Manager
shall provide Owner with a certification executed by the controller or president
of Manager in the form attached hereto as Exhibit “B”;

(s) Provide performance standards and review procedures for the Administrator
and obtain and maintain licenses and staff to deliver the appropriate care and
services of all residents of the Facility;

(t) Any other services related to the operation of the Facility as requested by
Tenant from time to time;

 

- 10 -



--------------------------------------------------------------------------------

(u) Obtain and keep in full force and effect in the name of Tenant any and all
licenses and permits necessary for the operation of the Facility. Manager shall
not be required to use its own funds to pay any liabilities or obligations
related to the operation of the Facility except to cover its own costs and
expenses in providing corporate services;

(v) Manager shall provide written notice to Tenant, upon Tenant’s request,
pursuant to Section 8.12 in the event that there is any change in the ownership
of Manager, whether direct or indirect, regardless of whether such change
constitutes a change in Control. Manager shall provide such notice to Tenant no
later than ten (10) Business Days following its receipt of Tenant’s request.
Manager shall only be obligated to respond to one (1) such request from Tenant
every calendar quarter, unless Tenant’s request is in response to a request for
such information from a third party to whom Tenant has an obligation to respond,
in which case Manager shall provide written notice as outlined in this paragraph
regardless of whether Manager has responded to a previous request during such
calendar quarter; and

(w) Manager shall maintain and provide to Tenant a complete copy of Manager’s
“Emergency Response Plan” or other documented crisis and/or disaster
communication and management plan for the Facility, in form and substance
required by applicable Legal Requirements for assisted living facilities, at the
following times: (1) annually, at the same time as Manager submits its Annual
Budget to Tenant; (2) no later than ten (10) Business Days following its receipt
of Tenant’s request for same; and (3) upon the expiration of the Term or earlier
termination of this Agreement.

2.02 Duties and Responsibilities of Tenant. Tenant shall perform the following,
subject to the rights and responsibilities of the Manager:

(a) Execute applications or other relevant documentation for licenses, permits
or other instruments necessary for operation of the Facility and provide such
information and perform such acts relative to the operation of the Facility as
are required by law, regulation or governmental agency in order to obtain and/or
maintain any license, permit, instrument, certificate, certification or approval
with respect to the proper operation of the Facility;

(b) Reasonably cooperate with Manager in its responsibility to obtain and keep
in full force and effect in the name of Tenant any and all licenses and permits
necessary for the operation of the Facility;

(c) Reasonably cooperate, participate in and be responsible for any survey,
inspection or site investigation conducted by a governmental, regulatory,
certifying or accrediting entity with authority or jurisdiction over the
Facility;

(d) Ensure that the Operating Account has a minimum balance of at least $50,000
at all times for the Facility. Tenant agrees to deposit an amount of money into
the Operating Account that is sufficient to restore the minimum balance within
five (5) Business Days of receiving written notice from Manager of the shortfall
that includes a reasonable explanation accounting for the shortfall; and

(e) Make deposits to the Operating Account promptly following written notice
from Manager in the event the balance of the Operating Account shall at any time
be insufficient to pay incurred or anticipated Operating Expenses. Such deposits
shall be sufficient in amount to comply with the requirements of
Section 2.02(d).

 

- 11 -



--------------------------------------------------------------------------------

2.03 Limitations on Authority of Manager. Notwithstanding anything contained in
this Agreement to the contrary and in addition to the various other provisions
of this Agreement, Manager shall not, without the prior written consent of
Tenant, perform any of the following actions on behalf of Tenant:

(a) Borrow money or incur any indebtedness pursuant to the Annual Budget on
behalf of Tenant, except for trade payables incurred in the ordinary course of
business;

(b) Pledge or provide a security interest in any assets of Tenant;

(c) Sell, lease or otherwise dispose of any assets of Tenant or the Facility,
except for Fixed Asset Supplies and Inventories in the ordinary course of
business;

(d) Adjust or settle any claim under any insurance policy or litigation or other
claim applicable to the Tenant or the Facility;

(e) Enter into any contract or other agreement which will obligate Tenant
without the prior written consent of Tenant except for contracts containing a 30
day cancellation clause with no fee or penalty; or which contract or other
agreement does not exceed Twenty Thousand and NO/100 Dollars ($20,000.00) in any
calendar year;

(f) Release, compromise, assign or transfer any claim, right or benefit of
Tenant, except in the ordinary course of managing and operating the Facility as
provided herein; or

(g) Confess a judgment on behalf of or against Tenant.

2.04 Limitation on Liabilities of Tenant. Tenant and Manager acknowledge and
agree that Tenant will not assume or acquire (i) any liabilities or accounts
payable associated with the operation of the Facility and arising or accruing in
the period prior to the Effective Date, (ii) any of the past or current state
and federal licenses or certifications for operation of the Facility (if any);
or (iii) any of the past or current provider numbers or provider agreements
executed or maintained by Tenant and/or the Facility for participation in
Medicaid, Medicare or any other state or federal government reimbursement
program, or with any third party payor (if any), except for the personal care
services program provider agreements. This Section shall survive termination or
expiration of this Agreement for a period of ninety (90) days.

2.05 Insurance. From the date of this Agreement and continuing until the
conclusion of the Term, Manager shall procure and maintain (or Tenant shall
procure and maintain, at Tenant’s election), as an Operating Expense and with
the prior written approval of Tenant, the Insurance. Notwithstanding any of the
terms and conditions of this Agreement, in the event Manager shall be required
to meet insurance requirements substantially in excess of the insurance coverage
types and/or dollar limitations for the Insurance (“Increased Insurance
Requirements”), the difference in cost between providing insurance to satisfy
the Increased Insurance Requirements and the cost of the

 

- 12 -



--------------------------------------------------------------------------------

Insurance shall be a reduction in calculating the Minimum Return Threshold and
the Incentive Management Fee Threshold. The carrier and the amount of coverage
of each policy of insurance shall be satisfactory to Tenant. Manager shall be
designated as a named insured with Tenant and Landlord included as additional
insureds under each insurance policy. All deductibles, legal settlements, and
any other costs related to claims under the insurance policies required herein
shall be an Operating Expense of the Facility. Tenant may elect, in its sole
discretion and upon thirty (30) days’ written notice to Manager, to procure and
maintain, as an Operating Expense, all Facility insurance policies required and
set forth on Exhibit “A,” except for Manager’s workers compensation and
employers’ liability insurance policies.

2.06 Facility Employees; Proprietary Interest.

(a) All persons employed in the operation of the Facility (“Facility Employees”)
shall be employees of the Manager or a contracted professional employment
organization (“PEO”). Using the Revenues (supplemented, if necessary, by
Tenant’s funds), Manager shall make disbursements and deposits for all
compensation and other amounts payable with respect to Facility Employees,
specifically including, but not limited to, unemployment insurance, social
security, benefits, workers’ compensation, and other charges imposed by a
governmental authority or provided for in a union agreement. All payroll and
payroll administration costs and PEO fees, specifically including, but not
limited to, those enumerated above, of the Facility Employees are Operating
Expenses to be reimbursed by Tenant to the Manager, as applicable from Revenues
(supplemented, if necessary, by Tenant’s funds). Any payment by Tenant to
Manager for the Facility Employees shall be in addition to all Management Fees
payable under this Agreement. Except as otherwise provided herein, all home
office payroll costs and overhead expenses for employees of Manager are
corporate administrative costs to be borne by Manager without reimbursement.

 

3. COMPENSATION TO MANAGER. In consideration of Manager’s performance of the
services required under this Agreement, Manager shall be compensated as follows:

3.01 Base Management Fee. Manager shall receive five percent (5%) of the
collected Revenues received each month (“Base Management Fee”). The Base
Management Fee for each month shall be paid to the Manager no later than fifteen
(15) days following the end of that month.

3.02 Incentive Management Fee. Commencing with the 2013 Fee Year, Manager shall
be entitled to fifty percent (50%) of Excess Cash Flow in any given Fee Year,
subject to a cap of two percent (2%) of total collected Revenue (“Incentive
Management Fee”). Manager’s entitlement to the Incentive Management Fee, if any,
shall commence on January 1, 2013. The Incentive Management Fee shall be
measured and paid each calendar quarter, but reconciled on an annual basis, with
a final measurement done within sixty (60) days following the end of each Fee
Year. Each Fee Year’s calculation shall stand alone and not accrue or accumulate
from Fee Year to Fee Year. The Incentive Management Fee shall be considered an
Operating Expense, but shall be excluded when computing the Incentive Management
Fee and Subordinated Base Management Fee. The Incentive Management Fee shall be
determined by computing the year to date Excess

 

- 13 -



--------------------------------------------------------------------------------

Cash Flow and adding to Excess Cash Flow any Incentive Management Fee previously
paid to Manager during such Fee Year as an Operating Expense for that Fee Year.
The amount of Incentive Management Fee to be paid at any quarter during the Fee
Year will be the Incentive Management Fee expense less any Incentive Management
Fee expense previously paid for the Fee Year being measured.

3.03 Subordination of Base Management Fee. Commencing on January 1, 2013, and
continuing thereafter during the Term, in the event NOI does not equal or exceed
the Minimum Threshold Return per Fee Year (before funding debt service, but
after Base Management Fee) (a “Threshold Shortfall”), then the lesser of the
amount of such Threshold Shortfall and forty percent (40%) of the Base
Management Fee (the lesser of such amount, the “Subordinated Base Management
Fee”) shall not be paid but shall only accrue and be payable to Manager in
accordance with the terms of this Section 3.03. The calculation shall be
measured each calendar quarter and reconciled on an annual basis, with a final
measurement done within sixty (60) days following the end of each Fee Year. The
Subordinated Base Management Fee shall be payable to the Manager within fifteen
(15) days of the end of the quarter in which, for the applicable Fee Year, the
aggregate excess of the NOI over the aggregate Minimum Threshold Return for all
calendar quarters in the current Fee Year since a Threshold Shortfall within
that Fee Year commenced has exceeded the Threshold Shortfall; provided, however,
that if the Threshold Shortfall is not recouped within the Fee Year in which the
Threshold Shortfall commenced then such Subordinated Base Management Fee shall
not be payable to Manager. Each Fee Year’s calculation shall stand alone and not
accrue or accumulate from Fee Year to Fee Year. In no event shall Subordinated
Base Management Fee be paid from sources other than cash flow resulting from NOI
above the Minimum Threshold Return.

 

4. TERM AND TERMINATION.

4.01 Term. Subject to Section 4.02, this Agreement shall have a term (the
“Term”) commencing on the Effective Date and terminating on the tenth
(10th) anniversary of the Effective Date. The term may be extended for an
additional five (5) years upon mutual written agreement of Manager and Tenant.

4.02 Termination.

(a) Tenant shall have the right to terminate this Agreement, without paying any
fee or penalty, when and if one of the following events occur (hereinafter
collectively referred to as “Manager Default”), after which Tenant shall have
the right – but not the obligation – to declare a termination of this Agreement
in accordance with the termination protocols set forth below:

(i) Appointment of a receiver or trustee to manage the assets of Manager;

(ii) Assignment for the benefit of creditors of the assets of Manager;

(iii) A change in fifty percent (50%) or more ownership or Control, whether
direct or indirect, of Manager without Tenant’s prior written consent, which
consent may not be unreasonably withheld subject to the terms hereof. Tenant may
withhold its consent to such a

 

- 14 -



--------------------------------------------------------------------------------

change in the ownership or Control of Manager in the event that the proposed
transferee does not meet the following criteria: (a) such transferee has the
financial capacity that equals or exceeds that which Manager has as of the date
of this Agreement; (b) such transferee is known to be of good character and in
good standing in its current business dealings; (c) such transferee is
experienced in the assisted living facility industry or has or intends to hire a
qualified senior living facility manager; and (d) has all appropriate licenses
and industry approvals to operate an assisted living facility. Notwithstanding
the foregoing, such a change in ownership or Control that directly results from
the death of any person with a Controlling interest in Manager shall be
permissible provided at least one of David B. Weiss and Todd E. Spittal (a
“Current Control Party”) retains a Controlling interest in Manager; provided,
however, that in the event of the death of Todd E. Spittal, David B. Weiss must
select an individual satisfying the criteria stated in items (a), (b), (c) and
(d) of this Section 4.02(a)(iii) to manage the day-to-day business operations
and affairs at the Facility within one (1) year. If, as a result of a death of a
Current Control Party, the surviving Current Control Party does not retain a
Controlling interest in Manager, a transfer of Control shall be permitted only
if the new Controlling party satisfies the criteria stated in items (a), (b),
(c) and (d) of this Section 4.02(a)(iii);

(iv) Both Current Control Parties are dead and Tenant has not approved a change
in ownership or Control pursuant to Section 4.02(a)(iii) with respect to either
Current Control Party; provided, however, that Tenant has not unreasonably
delayed any such approval;

(v) A ban on admissions, suspension of any operating license, or termination or
revocation of any license, if not corrected within five (5) Business Days, or
longer as may be required to reinstate or otherwise make effect any license;

(vi) Manager’s gross negligence or willful misconduct;

(vii) Any voluntary act of bankruptcy by Manager, or any involuntary proceeding
commenced against Manager and not dismissed within sixty (60) days of the
commencement thereof ;

(viii) Manager’s breach of any provisions of this Agreement, where such breach
has not been cured within thirty (30) days after the giving of written notice of
the breach or such longer period as agreed to by Tenant and as may reasonably be
required to diligently effect such cure, specifying the nature of the breach,
and complying with all provisions regarding mediation set forth herein; and/or

(ix) Any “Manager Default” occurs under any other management agreement subject
to the Pooling Agreement.

(b) Manager shall have the right to terminate this Agreement if and when one of
the following events occur (hereinafter “Tenant Default”), after which Manager
shall have the right – but not the obligation – to declare a termination of this
Agreement in accordance with the termination protocols set forth below:

(i) appointment of a receiver or trustee to manage the assets of Tenant;

 

- 15 -



--------------------------------------------------------------------------------

(ii) assignment for the benefit of creditors of the assets of Tenant, except
Manager shall agree to enter into any agreements which may be required on behalf
of the Mortgagee in order for the Landlord to obtain financing;

(iii) any voluntary act of bankruptcy by Tenant, or any involuntary proceeding
commenced against Tenant and not dismissed within sixty days of the commencement
thereof ; and/or

(iv) failure by Tenant to pay Manager in accordance with Article 3 hereof within
ten (10) calendar days after such amount becomes due.

(v) Failure by Tenant to make any deposit to the Operating Account in order to
comply with its obligations under Section 2.02 within five (5) Business Days
after a request in writing made by Manager.

(vi) Tenant’s breach of any material term, where such breach has not been cured
within thirty (30) days after the giving of written notice of the breach or such
longer period as may reasonably be required to diligently effect such cure,
specifying the nature of the breach, and complying with all provisions regarding
mediation set forth herein.

(c) At any time following the Effective Date through the end of the Term, Tenant
shall have the option to terminate this Agreement in the event that NOI in a
given Fee Year (or partial Fee Year for the period from the Effective Date
through December 31, 2012) does not equal or exceed the Termination Threshold
(the “Shortfall Termination Option”), in which case Tenant shall not be
obligated to pay any fee or penalty to Manager as a result of such termination.
In order to exercise the Shortfall Termination Option, Tenant must provide
ninety (90) days’ written notice to Manager of Tenant’s election to terminate,
provided that such written notice is delivered to Manager no later than sixty
(60) days after Tenant’s receipt of the annual reports to be delivered by
Manager to Tenant pursuant to Section 2.01. Manager shall have the right to cure
any shortfall of NOI that triggers a Shortfall Termination Option by paying
Tenant the amount by which the Termination Threshold exceeded the NOI for such
Fee Year, provided that (i) Manager cures such a shortfall within ten (10) days
of receiving written notice of Tenant’s exercise of the Shortfall Termination
Option, and (ii) Manager has not cured a shortfall of NOI more than three
(3) times during the Term.

(d) At any time following the Effective Date through the end of the Term, Tenant
shall have the right to terminate this Agreement for any reason or for no
reason, upon sixty (60) days prior written notice to Manager and payment to the
Manager, upon the effective date of such termination, of an amount equal to the
lesser of (i) the product of the average of the Management Fees (after deducting
any Subordinated Base Management Fee) for the prior three (3) months multiplied
by twenty four (24) and (ii) the product of the average of the Management Fees
(after deducting any Subordinated Base Management Fee) for the prior three
(3) months times multiplied by the number of months remaining in the Term.

(e) If at any time Landlord or an affiliate of Landlord sells the Facility to a
third party who is not an affiliate of Landlord or Tenant, Tenant shall have the
option to terminate this Agreement, subject to the notice and payment
requirements set forth in Section 4.02(d).

 

- 16 -



--------------------------------------------------------------------------------

4.03 Effect of Termination. Upon termination of this Agreement for Default (and
irrespective of which Party terminates this Agreement), all of the following
shall apply:

(a) Manager shall turn over to Tenant a complete set of Books and Records
pertaining to the Facility within three (3) Business Days after the termination
has become effective;

(b) Each party shall make information related to this Agreement and the Facility
available to the requesting party for tax and other reporting purposes; and

(c) All sums due Manager hereunder, whether pertaining to expenses, unreimbursed
expenses or the Management Fees shall be due and payable by Tenant to Manager
within ten (10) calendar days after the Termination Date.

 

5. REPRESENTATIONS AND WARRANTIES OF THE TENANT.

As a material inducement for Manager to enter into this Agreement and to
consummate the transactions contemplated hereby, Tenant hereby makes the
following representations and warranties as of the Effective Date, each of which
is relied upon by Manager regardless of any investigation made or information
obtained by Manager:

5.01 Due Organization. Tenant is a corporation duly organized and validly
existing under the laws of the State of Delaware.

5.02 Approval of Agreement. The execution, delivery and performance of this
Agreement: (i) has been duly approved by all requisite corporate action on the
part of Tenant and such actions are within the corporate powers, authority and
legal right of Tenant; (ii) does not violate or conflict with the organizational
documents of Tenant, or any material contract to which Tenant is a party, or any
applicable law or governmental regulation. This Agreement (and each agreement
referenced herein) constitutes the legal, valid, and binding obligation of
Tenant, enforceable against such party in accordance with their respective
terms.

5.03 Exclusion. Tenant represents and warrants to Manager that neither Tenant
nor any of its owners, officers, directors, managers, or employees are excluded
from participation in any federal health care programs, as defined under 42
U.S.C. 1320a-7b(f), or any form of state Medicaid program (each, an
“Exclusion”), and to Tenant’s knowledge, there are no pending or threatened
governmental investigations that may lead to such Exclusion. Tenant agrees to
notify Manager of the commencement of any such Exclusion or investigation within
seven (7) Business Days of Tenant’s first learning of it. Manager shall have the
right to terminate this Agreement upon learning of any investigation which may
result, with reasonable probability, in Tenant’s Exclusion, after giving Tenant
not less than sixty (60) days prior written notice of such election. Tenant
agrees to notify Manager of the status of any such investigation. In the event
of Tenant’s Exclusion, Manager shall have the right to terminate this Agreement
effective as of the earlier to occur of the following: (i) sixty (60) days after
notice from Manager of such termination or (ii) the date on which Tenant shall
enter into an agreement with a replacement Manager. In the event Manager shall
give notice to Tenant following Tenant’s Exclusion under this Section 5.03,
Tenant agrees to use its best efforts in good

 

- 17 -



--------------------------------------------------------------------------------

faith to enter into an agreement with a replacement Manager as soon as possible
following Manager’s notice. Tenant agrees to indemnify Manager and save it
harmless from any penalty, loss, cost or damage Manager may incur as a result of
Tenant’s Exclusion.

 

6. REPRESENTATIONS AND WARRANTIES OF MANAGER. Manager hereby represents and
warrants to Tenant as follows:

6.01 Organization. Manager is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Missouri
and authorized to do business in the State of Iowa.

6.02 Authorization; No Violation of Laws or Agreements. Manager has full power
and authority, and has taken all requisite corporate action, to enter into and
perform under this Agreement and all other agreements and documents contemplated
by or related to this Agreement to which Manager is a party. Nothing in the
articles of organization or operating agreement of Manager, as amended, or any
other agreement, instrument, decree, proceeding, law or regulation (except as
specifically referred to in or contemplated by this Agreement) by or to which
Manager is bound or subject would prohibit or inhibit Manager from consummating
this Agreement on the terms and conditions herein contained. Upon execution and
delivery, this Agreement and any agreement or document to be executed by Manager
pursuant hereto shall constitute a legal, valid and binding obligation of
Manager in accordance with its terms.

6.03 Eligible Independent Contractor. Manager is and shall at all times be an
“eligible independent contractor” as defined in Section 856(d)(9) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”) (and
taking into account the restrictions on ownership of the Manager by shareholders
of CNL Healthcare Trust, Inc., and restrictions on ownership of CNL Healthcare
Trust, Inc., by owners of the Manager set forth in Section 856(d)(3)), and
Manager will and shall cause the Facility to be operated in such a manner so
that it qualifies as a “qualified health care facility” within the meaning of
Section 856(e)(6)(D) of the Code at all times. In the event that Tenant
reasonably concludes that the terms of this Agreement will have any effect as to
cause the rent under the Lease to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Internal Revenue Code, Manager
hereby agrees to enter into an amendment to this Agreement as proposed by Tenant
modifying such terms in such a way as to cause rent under the Lease to so
qualify as “rent from real property” in the reasonable opinion of Tenant and its
counsel; provided however, no such modifications shall affect the amount of
Management Fees or the practical realization of the rights and benefits of the
Manager hereunder.

6.04 Exclusion. Manager represents and warrants to Tenant that neither Manager
nor any of its owners, officers, directors, managers, or employees have incurred
an Exclusion, and to Manager’s knowledge, there are no pending or threatened
governmental investigations that may lead to such Exclusion. Manager agrees to
notify Tenant of the commencement of any such Exclusion or investigation within
seven (7) business days of Manager’s first learning of it. Tenant shall have the
right to terminate this Agreement

 

- 18 -



--------------------------------------------------------------------------------

upon learning of any such investigation which may result, with reasonable
probability, in Manager’s Exclusion, after giving Manager not less than sixty
(60) days prior written notice of such election. Manager agrees to notify Tenant
of the status of any such investigation. In the event of Manager’s Exclusion,
Tenant shall have the right to terminate this Agreement effective as of the
earlier to occur of the following: (i) sixty (60) days after notice from Tenant
of such termination or (ii) the date on which Tenant shall enter into an
agreement with a replacement Manager. In the event Tenant shall give notice to
Manager following Manager’s Exclusion under this Section 6.04, Tenant agrees to
use its best efforts in good faith to enter into an agreement with a replacement
Manager as soon as possible following Tenant’s notice. Manager agrees to
indemnify Tenant and save it harmless from any penalty, loss, cost or damage
Tenant may incur as a result of Manager’s Exclusion.

 

7. INDEMNIFICATION.

7.01 Indemnification by Tenant. Subject to the limitations set forth in this
Article 7, Tenant agrees to indemnify, save, pay, insure, defend and hold
harmless Manager from and after the Effective Date against and with respect to
any and all claims, demands, losses, costs, expenses, obligations, liabilities,
damages, recoveries, and deficiencies, including interest, penalties, and
reasonable attorneys’ fees and expenses, costs of litigation and costs of
investigation (but not including any adjustments or credits expressly provided
for in this Agreement) (together referred to as “Manager Losses”):

(a) resulting from any breach of a representation or warranty contained in
Article 5 of this Agreement;

(b) resulting from gross negligence or willful misconduct of Tenant in
exercising its duties and responsibilities hereunder;

(c) Tenant’s uncured breach of this Agreement;

(d) arising out of or resulting from the ownership, operation, use or control of
the Facility at any time during the Term of this Agreement, including without
limitation, any and all liabilities which relate to events occurring during the
Term of this Agreement, except for those caused by or arising out of the willful
act or omission of Manager and except to the extent subject to Manager’s
indemnity of Tenant provided in Section 7.02 below; or

(e) arising out of or resulting from any claim asserted by or on behalf of any
Facility Employee for any act or omission occurring at any time during the Term
of this Agreement, except for those caused by or arising out of the willful act
or omission of Manager and except to the extent subject to Manager’s indemnity
of Tenant provided in Section 7.02 below.

7.02 Indemnification by Manager. Subject to the limitations set forth in this
Article 7, Manager hereby agrees to indemnify, save, pay, insure, defend and
hold harmless Tenant at all times from and after the Effective Date against and
with respect to any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries, and deficiencies, including
interest, penalties, and reasonable attorneys’ fees and expenses, costs of
litigation and costs of investigation (but not including any adjustments or
credits expressly provided for in this Agreement) (“Tenant Losses”):

(a) resulting from any breach of a representation or warranty contained in
Article 6 of this Agreement;

 

- 19 -



--------------------------------------------------------------------------------

(b) resulting from gross negligence or willful misconduct of Manager in
exercising its duties and responsibilities hereunder; or

(c) Manager’s uncured breach of this Agreement, provided such breach is curable
by Manager but is not cured by Manager within the applicable time frames set
forth for such cure in this Agreement.

 

8. MISCELLANEOUS.

8.01 No Third Party Beneficiaries. Any provision hereof to the contrary
notwithstanding, nothing in this Agreement is intended, nor shall it be deemed,
to confer upon any Person other than the parties hereto and their respective
successors and assigns any rights or remedies under or by reason of this
Agreement.

8.02 Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, including any representative appointed to administer or
liquidate their respective estates in any way whatsoever.

8.03 Assignment. Neither of the parties hereto may assign any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, which consent shall not be wrongfully withheld, conditioned or delayed,
except this Agreement may be assigned to either a lender at the Tenant’s request
or to a buyer as part of a Facility sale.

8.04 Subordination. This Agreement shall be subordinate to any mortgage, deed of
trust, master lease, or ground lease affecting the Facility. Manager shall
promptly within fifteen (15) days enter into agreements reasonably requested by
any holder of any mortgage or deed of trust or the lessor under any master lease
or ground lease evidencing such subordination.

8.05 Entire Agreement; Modification. This Agreement, together with the exhibits
and schedules hereto and the Pooling Agreement, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous communications, agreements and
understandings with respect to the subject matter hereof, express or implied,
oral or written, all of which are merged herein.

8.06 Costs. Except as expressly provided herein, each party hereto shall bear
its own costs, including counsel fees and accounting fees, incurred in
connection with the negotiation, preparation and execution of this Agreement,
and all matters incident thereto. In any action or proceeding to enforce any of
the provisions of this Agreement, the

 

- 20 -



--------------------------------------------------------------------------------

unsuccessful party to such proceeding, as determined by the court or arbitrator
in any final judgment or decree, shall pay to the successful party or parties
all costs, expenses, and reasonable attorneys’ fees and expenses incurred by the
successful party or parties, and if the successful party recovers a judgment,
such costs, expenses and fees shall be included in and as a part of such
judgment.

8.07 Interpretation. The parties hereto acknowledge and agree that this
Agreement has been negotiated at arm’s length and between parties equally
sophisticated and knowledgeable in the matters dealt with in this Agreement, and
that each party has been advised by counsel of its choosing with respect hereto.
Accordingly, any rule of law or legal decision that would require interpretation
of any ambiguities in this Agreement against the party that has drafted it is
not applicable and is hereby waived. The terms of this Agreement shall be
interpreted in a reasonable manner in order to affect the intent of the parties
as set forth herein.

8.08 Severability. Except as expressly provided to the contrary herein, each
Article, Section, term and provision of this Agreement, and any portion thereof,
shall be considered severable and if for any reason any such portion of this
Agreement is held to be invalid, contrary to, or in conflict with any applicable
present or future law or regulation in a final, unappealable ruling issued by
any court, agency or tribunal with competent jurisdiction, that ruling shall not
impair the operation of, or have any other effect upon, such other portions of
this Agreement as may remain otherwise intelligible, which shall continue to be
given full force and effect and binding upon the parties hereto, although any
portion held to be invalid shall be deemed not to be part of this Agreement.

8.09 Waiver of Obligations. Neither party shall be deemed to have waived or
impaired any right, power, or option reserved by this Agreement (including,
without limitation, its right to demand exact compliance with every term,
condition and covenant herein) by virtue of (i) any custom of the parties at
variance with the terms hereof; (ii) any failure by such party to demand strict
compliance with this Agreement; or (iii) any waiver, forbearance, delay, failure
or omission to exercise any right, power or option. No failure, refusal or
neglect to exercise any right under this Agreement or to insist upon full
compliance by the other parties hereto with their obligations hereunder shall
constitute a waiver of any provision of this Agreement.

8.10 Counterparts and Execution. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement for all
purposes, and all of which when taken together shall constitute one Agreement
among each of the parties hereto, notwithstanding that all of the parties are
not signatories to the original or the same counterpart.

8.11 Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Such
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance, or otherwise.

 

- 21 -



--------------------------------------------------------------------------------

8.12 Notices. Any notice called for hereunder shall be in writing and shall be
deemed properly given if sent both by e-mail and one of the following methods of
delivery: (i) certified mail, return receipt requested, (ii) personal delivery,
or (iii) dispatch by any form of private or governmental express mail or
delivery service providing receipted delivery, to the following addresses or to
such other address as either party may designate by notice in accordance with
this Section:

If to Tenant:

c/o CNL Healthcare Trust, Inc.

Attn: Holly J. Greer, SVP and General Counsel and Joseph T. Johnson, SVP and
Chief Financial Officer

450 South Orange Avenue

Orlando, FL 32801

Holly.Greer@cnl.com

Joseph.Johnson@cnl.com

With a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

Attention: William T. Dymond, Jr., Esq.

215 N. Eola Drive

Orlando, FL 32801

William.Dymond@lowndes-law.com

If to Manager:

c/o Provision Living, LLC

Todd E. Spittal, President

1630 Des Peres Road, Suite 310

St. Louis, MO 63131

Telephone: 314-238-3821

Cell: 314-452-9767

E-mail: tspittal@provisionliving.com

 

- 22 -



--------------------------------------------------------------------------------

With a copy to:

Baker Donelson Bearman Caldwell & Berkowitz, PC

1800 Republic Centre

633 Chestnut St.

Chattanooga, TN 37450

Attention: Kenneth C. Beckman

Telephone: (423) 209-4205

Facsimile: (423) 752-9519

E-mail: kbeckman@bakerdonelson.com

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date reflected on a signed delivery receipt, or (iv) two (2) Business
Days following tender of delivery or dispatch by express mail or delivery
service.

8.13 Survival. All representations, warranties, indemnifications, covenants and
undertakings set forth herein shall survive the Effective Date and shall remain
binding on the parties hereto.

8.14 Approval of Tenant; Agreement of Parties. Unless otherwise specifically
provided, (i) any approval to be given by Tenant hereunder must be in writing to
be effective and may be granted or withheld in Tenant’s sole and absolute
discretion, and (ii) any matter to be agreed to by the parties must be in
writing to be effective and the decision whether or not to enter into such
agreement will be in the parties’ sole and absolute discretion.

8.15 Governing Law. All issues relating to this Agreement and its formation,
performance and enforcement shall be governed by and construed in accordance
with the substantive laws of the State of Iowa in the United States of America
without reference to the rules governing conflict of laws.

8.16 HIPAA Compliance. The parties agree that the services provided under this
Agreement will comply in all material respects with all federal and
state-mandated regulations, rules, or orders applicable to the services provided
herein, including but not limited to regulations promulgated under Title II,
Subtitle F of the Health Insurance Portability and Accountability Act (Public
Law 104-91) (“HIPAA”).

8.17 Additional Reports. In connection with Tenant’s responsibility to maintain
effective internal controls over financial reporting and the Tenant’s
requirements for complying with the Sarbanes Oxley Act of 2002, Manager hereby
agrees to provide, as an Operating Expense, access and reasonable assistance as
may be requested by Tenant that will allow Tenant to conduct activities
necessary to satisfy its responsibilities, as previously outlined, including,
without limitation, the activities stipulated by the Public Company Accounting
Oversight Board in its 2004-1, or other similarly promulgated guidance by other
regulatory agencies. Manager hereby agrees to provide, at Tenant’s request and
as an Operating Expense, (i) evidence of Manager’s documented policies

 

- 23 -



--------------------------------------------------------------------------------

regarding “whistleblower” procedures and regarding the reporting of fraud or
misstatements involving Facility financial reporting, and (ii) access for the
Tenant to conduct such procedures as Tenant reasonably considers necessary to
make a determination that Manager has maintained an effective system of internal
controls over financial reporting. In addition to the foregoing, Manager shall
provide Tenant with access to the Books and Records of the Facility in order to
perform miscellaneous other internal audit procedures as deemed reasonably
appropriate by Tenant. Notwithstanding the other terms, covenants and conditions
of this Section 8.17, the parties acknowledge and agree that Manager shall have
no responsibility or obligation with regard to Tenant’s obligations stipulated
by the Public Company Accounting Oversight Board or under the Sarbanes Oxley Act
of 2002, except to comply with requests which may be made by Tenant under this
Section 8.17. Notwithstanding the other terms, covenants and conditions of this
Agreement, if Manager shall be required to incur a cost in excess of Five
Thousand and No/100 Dollars ($5,000) in any calendar year to comply with its
obligations under this Section 8.17, all such costs in excess of Five Thousand
and No/100 Dollars ($5,000) shall be disregarded as an Operating Expense in
calculating NOI for purposes of calculating the Incentive Management Fee and
Subordinated Base Management Fee.

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

TENANT: WEBSTER CITY IA ASSISTED LIVING TENANT, LLC, a Delaware limited
liability company

/s/    Kevin Maddron        

By: Kevin Maddron Its: Senior Vice President MANAGER: PROVISION LIVING, LLC, a
Missouri limited liability company By:   PROVISION LIVING MANAGEMENT, INC., its
Manager

/s/    Todd E. Spittal        

By: Todd E. Spittal Its: President

 

- 25 -